Case 1:20-cr-20175-JEM Document 35 Entered on FLSD Docket 03/04/2020 Page 1 of 2




                             UN ITED STATES D ISTRICT COU RT
                             SO UTHERN D ISTRICT O F FLORID A

                                   CA SE N O .20-CR-2228-JJO            FlLED B'Y             D.C .

                                                                             Mlq p3 2222
  UN ITED STA TES O F A M ERICA ,                                             ANG'G :.NO:LE
                                                                              ebp.
                                                                              : M o:
                                                                                  :bF@
                                                                                     ukD1
                                                                                       .ARMI
                                                                                           ACQ
                                                                                             MI
                                                                               .

                Plaintiff,
  VS.

  FELIPE M ON CALEA N O BO TERO ,

                Defendant.


                      NO TIC E O F PER M A NEN T A PPEA R AN CE A N D
                         DESIG NA TIO N O F E-M AIL A DD R ESSES

         PLEA SE TAK E N OTICE that KendallCoffey and Fernando Tam ayo ofthe law filnn of

  Coffey Burlington, P.L., attom eys adm itted to practice before this Court, hereby enter their

  pennanentappearanceascounselforDefendantFelipeM oncaleano Botero (klDefendanf'). A1l
  furtherpleadings,correspondence,and/ordocumentsofany kind filed in thisproceeding should

  be furnished by N otice ofElectronic Filing generated by CM /ECF to the undersigned.

         FURTHER , the following e-m ail addresses are hereby designated for service upon

  Defendantby e-m ail:

                                 kcoffey@ coffeyburlington.com
                                 Ramayo@coffeyburlington.com
                                  lmaltz@ coffeyburlington.com
                                 sewice@ coffeyburlington.com




                                    cofrFE'
                                          y IBURLINGTON
        2601South Bayshore Drive,Penthouse,Miami,FL33133 'T.305.858.2900 F.305.858.5261
Case 1:20-cr-20175-JEM Document 35 Entered on FLSD Docket 03/04/2020 Page 2 of 2

                                       CA SE N O .20-CR-2228

   D ated: M arch 3,2020.

                                              Respectfully subm itted,

                                              C O FFEY BU R LIN G TO N,P.L .
                                              CounselforFc/I>:MoncaleanoBotero
                                              2601 South Bayshore D rive,Penthouse
                                              M iam i,Florida 33133
                                              Tel: 305- 8- 900

                                          jy-
                                            .sy:
                                             K endallCoffey,F a.BarN o.259861
                                              Fernando Tam ayo,Fla.BarN o.28530
                                              kcoffey@ coffeyburlington.com
                                              Aamayo@ coffeyburlington.com
                                              lmaltz@ coffeyburlington.com
                                              sewice@ coffeyburlington.com

                                  C ER TIFIC A TE O F SERV IC E

          IH EREBY CERTIFY thata true and correctcopy ofthe foregoing was served by N otice

   ofElectronic Filing generated by CM /ECF,on M arch 3,2020,on allcounselorpartiesofrecord

   on the Service Listbelow .

                                         SERV ICE LIST

    ArianaFajardoOrshan
    CounselforUnitedStatesofAmerica
    United StatesA ttom ey's O ffice
   99 N .E.Fourth Street
   M iam i,Florida 33132
   Tel:305-961-9100
   arir a.fajardo.orshr @usdoj.gov


                                              By:
                                          4':Kendallcofey




                                                 2
                                       COFFEY lBURLINGTON
         2601 South Bayshore Drive,Penthouse,Miami,FL33133 .T.305.858.2900 F.305*858.5261
